Citation Nr: 1018608	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-17 216	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for the 
service-connected right knee disability, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran's active military service extended from March to 
June 1984 and from January 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and May 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In the June 2003 
decision, the RO denied entitlement to increased disability 
ratings for the Veteran's service-connected migraine 
headaches, glaucoma, and right knee disability.  The May 2004 
decision denied entitlement  to service connection for a 
psychiatric disorder to include as secondary to the Veteran's 
service-connected disabilities.  

The Veteran testified at personal hearings before a Decision 
Review Officer (DRO) at the RO in November 2005 and August 
2006.  Transcript of this testimony is associated with the 
claims file.  

In an October 2007 decision, the Board granted service 
connection for a psychiatric disorder.  The October 2007 
decision also dismissed the claims for increased disability 
ratings for the service-connected migraine headaches and the 
service-connected glaucoma, both rated as 50 percent 
disabling, based on the Veteran's withdrawal of his 
substantive appeal as to those claims.  

The issue of entitlement to a disability rating in excess of 
20 percent for the service-connected right knee disability 
was remanded back to the RO, via the Appeals Management 
Center (AMC) for additional development and adjudicative 
action.  

Additional development was completed and the AMC issued a 
supplemental statement of the case in November 2009.  The 
case was thereafter returned to the Board.  


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
dated in December 2009 requesting to withdraw his appeal as 
to the issue of entitlement to an increased rating for the 
service-connected right knee disability, currently rated as 
20 percent disabling.


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive 
appeal have been met; and as such, the Board does not 
currently have appellate jurisdiction to decide the issue of 
entitlement to an increased rating for the service-connected 
right knee disability, currently rated as 20 percent 
disabling.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

This matter was remanded in October 2007 and additional 
development was undertaken.  A supplemental statement of the 
case was issued by the AMC in November 2009 and the case was 
thereafter returned to the Board.  After the Veteran was 
notified of this action, he submitted a response to the 
supplemental statement of the case dated in December 2009.  
In that response, the Veteran specifically indicated that he 
wished not to appeal the decision made on his knee claim.  

In light of the foregoing, the appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


